Citation Nr: 0824679	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-37 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran had active qualifying service in the United 
States Armed Forces in the Far East (USAFFE) from December 
1941 to October 1942 and from July 1945 to June 1946.  He was 
a prisoner of war (POW) of the Japanese Government from April 
1942 to October 1942.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which declined to reopen 
the appellant's previously denied claim for service 
connection for the veteran's cause of death. 


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by Board decision in October 2002, and 
was based on a lack of evidence showing a nexus, or link, 
between the veteran's cause of death and his military 
service, including the duration of his captivity as a POW.

2.  Evidence presented since the October 2002 denial is new 
and relates to an unestablished fact necessary to 
substantiate the claim, but does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 Board decision is final.  38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The evidence added to the record since October 2002 is 
not new and material evidence; the claim for service 
connection for the veteran's cause of death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2006, the agency of 
original jurisdiction (AOJ) provided notice to the appellant 
under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  Specifically, the AOJ notified her 
of information and evidence necessary to reopen the claim for 
Dependency and Indemnity Compensation (DIC) benefits, to 
include information and evidence that VA would seek to 
provide and information and evidence that the appellant was 
expected to provide.  Additionally, the AOJ satisfied its 
duty to notify the appellant of the appropriate standard for 
new and material evidence under 38 C.F.R. § 3.156(a).  The 
AOJ further explained that in order to reopen the case, any 
additional evidence submitted must relate to the relationship 
between the veteran's military service and his pulmonary 
tuberculosis, an underlying condition for the veteran's cause 
of death, because the absence of such evidence was the reason 
for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board observes that the notice letter contains a 
typographical error omitting the word "denied" from the 
sentence explaining the reason for the prior denial.  
However, it appears that the meaning of this sentence could 
still be ascertained by the appellant.  The appellant then 
responded that she had no further evidence to submit in 
support of her claim.  See VCAA notice response, January 
2006.  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, although the 
appellant has requested a medical opinion as to the extent to 
which the veteran's diagnosed coronary heart disease 
contributed to his death, VA does not have a duty to provide 
the appellant with a VA medical opinion if the claim is not 
reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements 
and informed the appellant of the information and evidence 
needed to substantiate her claim.  All identified and 
available treatment records have been secured.  Furthermore, 
arguments based on evidence already of record at time of a 
previous decision do not constitute new evidence.  See 
Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Since no new 
and material evidence has been submitted, an opinion is not 
required.  The duty to assist has been fulfilled. 

New and Material Evidence

The appellant seeks service connection for her husband's 
cause of death which was listed as pulmonary tuberculosis 
(PTB), far advanced.  See Death certificate, February 1992.  
The claim was originally denied by an April 1992 rating 
decision that found no medical evidence of a pulmonary 
disorder during military service or in any applicable 
presumptive period thereafter.  The evidence of record at 
that time included the veteran's death certificate; service 
personnel and treatment records; private treatment records 
dated in April 1987 referencing the veteran's PTB diagnosis; 
and an April 1958 VA examination conducted in conjunction 
with a prior unrelated service connection claim.  The 
appellant did not appeal the 1992 decision and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160, 19.129, 19.192 (1991). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The appellant attempted to reopen the DIC claim by an undated 
letter received in July 1999.  The RO confirmed and continued 
its previous denial of benefits by rating decision in October 
1999.  She appealed this decision by the RO and the denial 
was subsequently upheld by a Board decision which was final 
upon issue in October 2002.  See 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2007).  This was the last 
unappealed disallowance of the appellant's claim.  Evidence 
of record at that time included private pharmacy records 
dated in January 1991; a certification of diagnoses and 
terminal care provided to the veteran in February 1992, 
including supporting evidence from the hospital log book; VA 
medical records dated in February 1976 and March 1990; and 
personal statements by the appellant. 

The appellant again attempted to reopen her claim by letter 
in July 2005.  The RO declined to reopen the claim in a 
February 2006 rating decision, that which is currently on 
appeal.  As the last final disallowance was the Board 
decision in October 2002, all evidence submitted thereafter 
will be considered.  Subsequent evidence consists of a lay 
statement by two fellow POWs submitted in October 2005 and 
personal statements by the appellant submitted in January and 
August 2006.  

The appellant's personal statements essentially reiterate the 
contentions that she has posed since her original claim for 
service connection for her husband's cause of death.  She 
passionately believes that the veteran suffered from 
pulmonary tuberculosis during his period of captivity and 
that this condition ultimately caused his death.  She also 
attests, albeit incorrectly, that PTB is a disease subject to 
presumptive service connection for former POWs under 38 
C.F.R. § 3.309(c).  See Personal statements, January and 
August 2006.  The Board sympathizes greatly with the 
appellant and offers our deepest respect and condolences.  
However, her statements do not constitute new and material 
evidence under the controlling law and are instead a 
cumulative summary of the arguments in support of her claim.  
Although some of her statements appear to raise new 
arguments, specifically those relating to coronary artery 
disease, new arguments based on the same evidence of record 
at the time of the previous denial are not considered new and 
material evidence sufficient to reopen the claim.  See 
Untalan v. Nicholson, supra.

The appellant has also submitted a signed and notarized 
statement by two former prisoners of war who were imprisoned 
together with the veteran.  They attest to symptoms that they 
observed during the veteran's period of captivity, to include 
shortness of breath and severe coughing, often in direct 
response to harsh treatment by the Japanese guards.  The 
fellow POWs also attest to a post-service statement by the 
veteran that he was suffering from "lung disorders."  See 
Lay statement, October 2005.  This evidence is new, in that 
it was not previously submitted to agency decision makers.  
It also relates to the unestablished fact necessary to 
substantiate the claim, that is, a relationship between the 
veteran's cause of death and his military service.  However, 
this evidence does not raise a reasonable possibility of 
substantiating the claim.  

Although lay persons such as the fellow POWs are competent to 
testify as to the veteran's in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that these lay witnesses possess medical 
knowledge which would render any opinion as to etiology and a 
medical diagnosis competent.

Thus, while the lay statement provided by the veteran's 
fellow prisoners of war is credible, new, and related to 
nexus, it does not provide sufficient evidence of PTB 
existing during the veteran's military service, nor does it 
overcome the lack of any evidence showing continuity of PTB 
symptoms since service.  As such, this evidence does not 
raise a reasonable possibility of substantiating the claim. 

In sum, the evidence submitted by the appellant in 
conjunction with her claim to reopen is not new and material.  
Therefore, the application to reopen must be denied.  


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim for service 
connection for the veteran's cause of death is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


